          Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ANDREA COLLETTE MEIERS,

               Plaintiff,

          v.                                            19-CV-71
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
           Defendant.



      On June 24, 2019, the plaintiff, Andrea Collette Meiers, brought this action under

the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On September 23, 2019, Meiers moved for judgment on the pleadings, Docket

Item 11; on January 13, 2020, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 15; and on February 3. 2020, Meiers

responded to the Commissioner’s motion and replied in further support of her motion.

Docket Item 16.

      For the reasons stated below, this Court grants Meiers’s motion in part and

denies the Commissioner’s cross-motion. 1




      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 2 of 10




                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Meiers argues that the ALJ erred in two ways. Docket Item 11. First, she argues

that the ALJ improperly relied on the stale opinions of two consulting medical providers.

Id. at 15-19. Second, she argues that the ALJ’s physical and mental residual functional


                                             2
        Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 3 of 10




capacity (“RFC”) findings were not supported by substantial evidence. Id. at 19-23.

This Court agrees that the ALJ erred and, because that error was to Meiers’s prejudice,

remands the matter to the Commissioner.


   II. ANALYSIS


          A. Stale Opinion

       Meiers first argues that the ALJ erred in giving “great weight” to the opinions of

two consulting medical examiners, internist Donna Miller, D.O., and psychologist Janine

Ippolito, Psy.D. More specifically, Meiers says that those opinions were stale by the

time the ALJ rendered his decision. This Court agrees.

       “A stale medical opinion does not constitute substantial evidence to support an

ALJ’s findings.” Majdandzic v. Comm'r of Soc. Sec., 2018 WL 5112273, at *3 (W.D.N.Y.

Oct. 19, 2018). But time alone does not make an opinion stale: For a medical opinion to

be stale, there must be a significant period of time between the date of the opinion and

the hearing date, and there also must be subsequent treatment notes indicating that the

“claimant’s condition . . . deteriorated” over that period. Whitehurst v. Berryhill, 2018

WL 3868721, at *4, *5 (W.D.N.Y. Aug. 14, 2018). Stated more simply, the “mere

passage of time does not render an opinion stale,” id., but “significant developments” in

an individual’s medical history after the examination might, Davis v. Berryhill, 2018 WL

1250019, at *3 (W.D.N.Y. Mar. 11, 2018).


              1.     Physical RFC

       In October 2015, Dr. Miller opined that Meiers had only mild limitations in

“repetitive lifting, bending, carrying, pushing, and pulling[,] and prolonged standing and


                                             3
         Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 4 of 10




walking.” See Docket Item 7 at 387. The ALJ gave Dr. Miller’s opinion “great weight,”

observing that Dr. Miller “[was] familiar with the [Social Security r]egulations, . . . [and

had] personally examined [Meiers].” Docket Item 7 at 29. The ALJ also noted that Dr.

Miller’s opinion was “generally consistent with record as a whole.” Id.

       But Meiers underwent surgery after Dr. Miller’s examination, and the ALJ did not

consider whether that might have rendered Dr. Miller’s opinion stale by the time the ALJ

rendered his opinion a few years later. See Pagano v. Comm’r of Soc. Sec., 2017 WL

4276653, at *5 (W.D.N.Y. Sep. 27, 2017) (“A stale medical opinion, like one that is

rendered before a surgery, is not substantial evidence to support an ALJ’s finding.”);

Girolamo v. Colvin, 2014 WL 2207993, at *7-8 (W.D.N.Y. May 28, 2014) (finding that

ALJ erred by giving great weight to medical opinions rendered before the claimant’s

second surgery). That was error—especially because other evidence in the record

shows that Dr. Miller’s opinion indeed had become stale.

       In January 2016, Matthew Landfried, M.D., performed an arthroscopy to relieve

severe pain in Meiers’s left shoulder. See Docket Item 7 at 775. For the next several

months, Meiers was treated by Frederick Wagner, Registered Physician Assistant –

Certified (“RPA-C”), who noted that Meiers continued to exhibit disabling symptoms,

such as “limited [range of motion] with discomfort” in her left shoulder on January 29,

2016; “diminished” strength on February 4, 2016; and “tenderness over the left

shoulder” on April 7, 2016. Id. at 518, 527, and 531.

        In the summer of 2016, RPA-C Wagner administered a subacromial space

injection in an effort to reduce the persistent pain in Meiers’s left shoulder. Id. at 545.

Later that year, Meiers followed up with Dr. Landfried, who also observed diminished



                                               4
           Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 5 of 10




strength and limited range of motion. Id.at 552. In November 2016, Dr. Landfried

opined that Meiers “[was] in a lot of pain” and receiving “no relief” from medication or

injections. Id. at 553. And by May 2017, RPA-C Wagner noted that for about six

months Meiers had experienced difficulty “holding objects” because of ”shooting pain”

that “radiate[d] down her [left] arm.” Id. at 566.

       Despite Dr. Landfried’s longstanding treatment relationship with Meiers, and

despite the consistency between Dr. Landfried’s opinions and those of RPA-C Wagner,

the ALJ gave “little weight” to Dr. Landfried’s opinions, see id. at 29-30, instead crediting

the then-stale opinion of Dr. Miller. And that error was particularly troublesome given

that Dr. Landfried was a treating source and therefore best able to “provide . . . detailed,

longitudinal picture[s] of [Meiers’s] medical impairments.” See 20 C.F.R. §§ 416.913(a)

(2015), 416.927(c)(2) (2015); see also Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir.

2008) (summary order). In fact, a treating source’s opinion is entitled to “controlling

weight” so long as it is “well-supported [sic] by medically acceptable clinical and

laboratory diagnostic techniques and [ ] not inconsistent with the other substantial

evidence in [the claimant’s] case record.” 2 Id.; see also Genier v. Astrue, 298 F. App’x

105, 108 (2d Cir. 2008) (summary order).


       2 An ALJ may not give a treating source’s opinion anything less than controlling
weight unless he first “explicitly consider[s], inter alia: (1) the frequency, length, nature,
and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)
the consistency of the opinion with the remaining medical evidence; and[ ] (4) whether
the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)
(quotations and alterations omitted). “An ALJ’s failure to ‘explicitly’ apply [these] factors
[before] assigning [less-than-controlling] weight” to a treating source opinion “is a
procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quoting Selian v.
Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)). Because the ALJ did not do that
here, he may have erred in that respect as well. The plaintiff did not raise that issue,
however, and so the Court does not decide it.

                                              5
         Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 6 of 10




       Moreover, the ALJ’s lay determinations about the significance of Meiers’s being

able to perform some daily activities and engage in outdoor hobbies do not and cannot

remedy the error. Cf. Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (“In the

absence of a medical opinion to support [an] ALJ’s finding as to [a claimant’s] ability to

perform [a certain level of] work, it is well-settled that the ALJ cannot arbitrarily

substitute his own judgment for competent medical opinion. While an ALJ is free to

resolve issues of credibility as to lay testimony or to choose between properly submitted

medical opinions, he is not free to set his own expertise against that of a physician who

submitted an opinion to or testified before him.” (citation and original alterations

omitted)); Shaw v. Chater, 221 F.3d 126, 135 (2d Cir. 2000) (“[W]hile a physician’s

opinion might contain inconsistencies and be subject to attack, ‘a circumstantial critique

by non-physicians, however thorough or responsible, must be overwhelmingly

compelling in order to overcome a medical opinion.’” (quoting Wagner v. Sec. of Health

& Human Servs., 906 F.2d 856, 862 (2d Cir. 1990)). “[A]s a lay person, the ALJ simply

was not in a position to know whether” Meiers’s ability to do certain activities “would in

fact preclude the disabling [limitations].” Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir.

1999). Rather, the ALJ should have sought clarification from treating physicians, or

obtained other medical opinions, about whether Meiers’s ability to participate in daily

activities contradicted the physical limitations advanced by Dr. Landfried. See Docket

Item 7 at 30.

       In short, because the opinion of the consulting physician was stale by the time the

ALJ rendered his decision, the ALJ erred in giving “great weight” to that opinion. And the

ALJ’s lay opinion about what Meiers could do did not correct the error. The Court therefore

remands the matter to the Commissioner for reconsideration of Meiers’s physical RFC.

                                               6
         Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 7 of 10




               2.     Mental RFC

       In October 2015, Dr. Ippolito opined that Meiers had no “psychiatric problems

that would significantly interfere with [her] ability to function on a daily basis.” See

Docket Item 7 at 392. In determining Meiers’s mental RFC, the ALJ gave “great weight”

to Dr. Ippolito’s opinion, finding that Dr. Ippolito’s “familiarity with the [Social Security

r]egulations and personal examination of the claimant increase[d] the persuasiveness of

the opinion.” Id. at 29. The ALJ also noted the consistency of Dr. Ippolito’s opinion with

the record as a whole, including the plaintiff’s “often noted normal mental status . . . and

the extent of her daily activities,” which constituted evidence that she could perform

“simple, unskilled work with occasional interaction with the public.” Id. at 29.

       Because the ALJ ignored significant deterioration in Meiers’s mental health that

occurred after Dr. Ippolito’s examination, however, the ALJ again erred in relying on a

stale opinion and reached an RFC that was not supported by substantial evidence. See

Welsh v. Colvin, 2016 WL 836081, at *12 (W.D.N.Y. Mar. 4, 2016) (finding that

consulting psychologist’s opinion, “rendered . . . prior to the significant deterioration of

[the claimant’s] mental status”—as evidenced by three hospitalizations over a six-month

period— “cannot constitute substantial evidence supporting the ALJ’s determination”).

Indeed, Meiers’s mental health issues worsened significantly after Dr. Ippolito’s exam

and opinion in 2015.

       In December 2016, Meiers was admitted to a mental health hospital for erratic

behavior. See Docket Item 7 at 433. Some symptoms, such as “hearing voices,” were

medically explained as being the result of low electrolytes, but psychologist Gary

Dinezza, Ph.D., diagnosed Meiers later in her stay with schizoaffective disorder, bipolar

type. See id. at 433, 435. And after her discharge, Meiers continued to receive mental
                                                7
         Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 8 of 10




health counseling from Amanda Florian, M.S.W. Id. at 932-76. All that rendered Dr.

Ippolito’s opinion stale.

       Counselor Florian treated Meiers from January to August of 2017. Id. at 932-76.

In her notes from July 11, 2017, she described Meiers’s mental health issues as

including “poor judgment” and an “extreme” impairment in her ability “to work” and

maintain “financial solvency.” Id. at 971. Contributing to those issues were Meiers’s

“intense” affect and “anxious” mood. Id. at 949. On April 5, 2017, Counselor Florian

opined that Meiers could maintain only part-time employment. Id. at 961.

       The ALJ gave Counselor Florian’s opinion “little weight” because she was “not an

acceptable medical source.” Id. at 29. And the ALJ was correct in noting that therapists

are considered “other source[s],” see 20 C.F.R. § 416.913(d)(1) (2015), whose opinions

cannot “establish the existence of a medically determinable impairment.” See Titles II

and XVI: Considering Opinions and Other Evidence from Sources Who Are Not

“Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. 45,593, 45,596 (Aug.

9, 2006). Nevertheless, an opinion from a therapist still can “outweigh the opinion of an

‘acceptable medical source[ ]’ . . . [if, f]or example, . . . [the source] has seen the

individual more often . . . and has provided better supporting evidence and a better

explanation for his or her opinion.” Id. That is the case here.

       What is more, the Second Circuit has “cautioned that ALJs should not rely

heavily on the findings of consultative physicians after a single examination,” a “concern

[that] is even more pronounced in the context of mental illness where . . . a one-time

snapshot of a claimant’s status may not be indicative of her longitudinal mental health.”

Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019) (first quoting Selian v. Astrue, 708



                                               8
        Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 9 of 10




F.3d 409, 419 (2d Cir. 2013) (per curiam)); see also id. at 97 (explaining that because

“[c]ycles of improvement and debilitating symptoms [of mental illness] are a common

occurrence, . . . it is error for an ALJ to pick out a few isolated instances of improvement

over a period of months or years and to treat them as a basis for concluding a claimant

is [not disabled]” (second alteration in original) (quoting Garrison v. Colvin, 759 F.3d

995, 1017 (9th Cir. 2014))). Meiers testified before the ALJ that over the course of her

treatment with Counselor Florian, she had “good days” and “bad days.” See Docket

Item 7 at 60. Cherry-picking the good days and ignoring the bad was error.

       Because Dr. Ippolito’s opinion was rendered before a significant deterioration in

Meiers’s mental health, and because the one-time examination did not appreciate the

cycles of improvement and debilitation that Meiers had experienced, the ALJ erred in

relying on the stale opinion of the one-time consulting psychologist. This Court

therefore remands the matter to the Commissioner for reconsideration of Meiers’s

mental RFC as well.


                                      CONCLUSION


       In sum, the Court remands the matter for reconsideration of Meiers’s physical

and mental RFC. The Court “will not reach the remaining issues raised by [Meiers]

because they may be affected by the ALJ’s treatment of this case on remand.” Watkins

v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin,

2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to apply the proper

legal standard, the Court will decline at this time to consider whether substantial

evidence exists to support the findings the ALJ made.”). But on remand, the ALJ should

ensure that any specific RFC limitations are based on specific medical evidence in the

                                             9
          Case 1:19-cv-00071-LJV Document 18 Filed 07/14/20 Page 10 of 10




record, not on the ALJ’s “own surmise.” See Cosnyka v. Colvin, 576 F. App’x 43, 46 (2d

Cir. 2014) (summary order).

         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 15, is DENIED, and Meiers’s motion for judgment on the

pleadings, Docket Item 11, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.



         SO ORDERED.

Dated:         July 14, 2020
               Buffalo, New York



                                             /s/ Hon. Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           10
